DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 has been considered by the examiner.

Claim Status
Claims 21-40 are pending, with claims 21-40 being examined and no claims deemed withdrawn.

Double Patenting
Claims 21-40 of this application are patentably indistinct from claims 1 and 8 of Application No. 15/944,962. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. US10730044B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US10730044B2 discloses a microfluidic plate assembly with a top plate, a plurality of microfluidic modules being arranged in a rectilinear matrix having elongated microfluidic channels and a well with a detection area. This encompasses the limitations of claims 21 and 30 of the instant application which also discloses a top plate, a plurality of microfluidic modules being arranged in a rectilinear matrix having elongated microfluidic channels and a well with a detection area. The positioning of the modules and detection areas do not make the instant claims patentably distinct from claim 1 of US10730044B2.
Claim 8 of US10730044B2 discloses a top plate, a plurality of microfluidic modules being arranged in a rectilinear matrix having elongated microfluidic channels and a well with a detection area and an array of micro-posts. This encompasses the limitations of claim 38 of the instant application which also discloses a top plate, a plurality of microfluidic modules being arranged in a rectilinear matrix having elongated microfluidic channels, a well with a detection area, and an array of micro-posts. The positioning of the modules and detection areas do not make the instant claims patentably distinct from claim 8 of US10730044B2.
Claims 22-29, 31-37, and 39-40 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 32, and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24, 32, and 40 recite the limitation "said rows of said serpentine pattern" in line 1 for claims 24 and 32 and line 5 of claim 40. This claim limitation is unclear as there is insufficient antecedent basis for this limitation in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 28-31, 33, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et al. US 20120328488 A1, hereinafter Puntambekar, as provided in IDS filed 07/02/2020, in view of "ANSI SLAS 4-2004 (R2012) (formerly recognized as ANSI/SBS 4-2004)" American National Standards Institute and Society for Laboratory Automation and Screening Oct. 2011, hereinafter ANSI/SLAS as provided in IDS filed 07/02/2020.
Regarding claims 21, 30, and 37-38, Puntambekar discloses a microfluidic plate assembly (Fig 3A), comprising a substrate as a top plate having a top surface and an underside, a periphery defined at least in part by a left edge and a perpendicular upper edge (Fig 3A). 
A plurality of microfluidic modules disposed within said top plate, said plurality of microfluidic modules being arranged in a rectilinear matrix of rows and columns (Fig 3A), each said microfluidic module having an elongated microfluidic channel extending between an upstream inlet and a downstream outlet (Fig 5A), the portion of said microfluidic channel between said upstream inlet and downstream outlet comprising a detection area adapted for taking optical measurements (par 60).
An array of micro-posts disposed within each said microfluidic channel, each said micro-post in said array extending perpendicularly from said top surface of said top plate toward said underside (Fig 11).
Each detection area being formed in a serpentine pattern composed of a plurality of alternating runs connected by intervening loop ends (Fig 7A).
The detection area having a geometric center, each said microfluidic module including a well disposed in fluid communication with the corresponding said upstream inlet of said microfluidic channel (Fig 7A), said well being laterally offset from said detection area (par 88).
Puntambekar discloses that the overall microplate dimensions and layout of wells match those formats prescribed by SBS/ANSI standards (par 24).
ANSI discloses standards for microplates (section 1.2 Purpose) and that each said row being spaced apart from the next adjacent said row a lateral distance of 9 mm (4.1.3.3), each said column being spaced apart from the next adjacent said column a lateral distance of 9 mm (section 4.1.2.3). The distance between the left outside edge of the plate and the center of the first column of wells shall be 14.38 mm (section 4.1.2.1) and each following column shall be an additional 9 mm in distance from the left outside edge of the plate. (section 4.1.2.3). The distance between the top outside edge of the plate and the center of the first row of wells shall be 11.24 mm (section 4.1.3.1) and each following row shall be an additional 9. mm in distance from the top outside edge of the plate (4.1.3.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the microplate standard of ANSI/SLAS in the layout of the detection areas of Puntambekar to yield the predictable result of conforming the to the standards as prescribed by SBS/ANSI as recognized by Puntambekar. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 22, Puntambekar in view of ANSI/SLAS discloses all of the limitations of claim 21, wherein said detection area has a generally planar upper surface and a generally planar lower surface (Fig 14A), at least one of said top and bottom surfaces being optically clear (par 60).

Regarding claims 23 and 31, Puntambekar in view of ANSI/SLAS discloses all of the limitations of claims 21 and 30, wherein each said detection area is formed in a serpentine pattern composed of a plurality of alternating runs connected by intervening loop ends, each said run spaced apart from the next adjacent run by a generally consistent lateral spacing, each of said runs in said serpentine pattern extending parallel to one another, each of said runs being canted relative to said rows of said matrix at a cant angle of 0 degrees (Fig 7A).

Regarding claims 28 and 33, Puntambekar in view of ANSI/SLAS discloses all of the limitations of claims 21 and 33, wherein said top plate has a top surface and an underside, further including sealing tape with punch-cut outlet holes as a film affixed to said underside of said top plate (Fig 3A), said film including a plurality of drain holes and each said drain hole being associated with a respective one of said microfluidic modules (Fig 3A), said drain holes being laterally offset from said detection areas (Fig 4A).

Regarding claim 29, Puntambekar in view of ANSI/SLAS discloses all of the limitations of claim 21, wherein each said microfluidic channel has a generally consistent channel height and a generally consistent channel width along the length thereof (Fig 5A).

Claims 25-26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar in view of ANSI/SLAS  as applied to claim 21 above, and further in view of Hegab et al. "In-Flow DNA Extraction Using on-Chip Microfluidic Amino-Coated Silicon Micropillar Array Filter" Biosens Bioelectron 4: 140, 2013, hereinafter Hegab as provided in IDS filed 07/02/2020.
Regarding claims 25 and 34, Puntambekar in view of ANSI/SLAS discloses all of the limitations of claims 21 and 30, wherein said top plate has a top surface and an underside, further including an array of micro-posts disposed within each said microfluidic channel, each said micro-post in said array extending perpendicularly from said top surface of said top plate toward said underside (Fig 11). 
Puntambekar in view of ANSI/SLAS does not disclose said array of micro-posts equally distributed throughout the entirety of said detection area.
Hegab is in the analogous art of microfluidic filtration and discloses a micropillar array (Fig 1) in a detection area (Fig 3) for filtering out λ DNA (Abstract). The array increases the surface area to in relation to the volume which increases extraction of the sample in a continuous flow model (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillar array of Puntambekar in view of ANSI/SLAS to incorporate the pillar array of Hegab. Doing so would increase the extraction of a sample in a continuous flow model as recognized by Hegab.

Regarding claims 26 and 35, Puntambekar in view of ANSI/SLAS in further view of Hegab discloses all of the limitations of claims 25 and 34, wherein each said micro-post in said array has a generally cylindrical shape (Puntambekar, Fig 11).

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar in view of ANSI/SLAS in view of Hegab as applied to claims 25 and 34 above, and further in view of Liu et al. "Development of integrated microfluidic system for genetic analysis" J. Microlith., Microfab., Microsyst., Vol. 2 No. 4, October 2003, hereinafter Liu, as provided in IDS filed 07/02/2020.
Regarding claim 27, Puntambekar in view of ANSI/SLAS in further view of Hegab disclose all of the limitations of claim 25, but does not disclose wherein each said microfluidic channel has a generally consistent channel height along the length thereof, each said micro-post having a post height that is about 15-20% of said channel height.
Liu is in the analogous art of DNA microarray detection (Abstract) and discloses a microfluidic channel with a height of 40 µm and a microdome array (Fig 7) with height of 20 µm (section 2.4) that function as DNA capture probes (Fig 19) with higher flow rates result in more mixing and higher capture rates (section 3.3 first paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a post height that is about 15-20% of the channel height by routine experimentation as Liu discloses that lower post to channel height ratios are capable of capturing DNA. See MPEP 2144.05 In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 39 are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar in view of ANSI/SLAS as applied to claim 38 above, and further in view of Hegab in view of Liu.
Puntambekar in view of ANSI/SLAS discloses wherein the left and upper edges of the top plate are disposed generally perpendicularly with respect to one another (Fig 3A). ANSI discloses standards for microplates (section 1.2 Purpose) and that each said row being spaced apart from the next adjacent said row a lateral distance of 9 mm (4.1.3.3), each said column being spaced apart from the next adjacent said column a lateral distance of 9 mm (section 4.1.2.3). Each micro-post in the array has a generally cylindrical shape (Puntambekar, Fig 11). 
Puntambekar in view of ANSI/SLAS but does not disclose said array of micro-posts equally distributed throughout the entirety of said detection area, or each said microfluidic channel has a generally consistent channel height along the length thereof, each said micro-post having a post height that is about 15-20% of said channel height.
Hegab is in the analogous art of microfluidic filtration and discloses a micropillar array (Fig 1) in a detection area (Fig 3) for filtering out λ DNA (Abstract). The array increases the surface area to in relation to the volume which increases extraction of the sample in a continuous flow model (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillar array of Puntambekar in view of ANSI/SLAS to incorporate the pillar array of Hegab. Doing so would increase the extraction of a sample in a continuous flow model as recognized by Hegab.
Puntambekar in view of ANSI/SLAS in further view of Hegab  does not disclose wherein each said microfluidic channel has a generally consistent channel height along the length thereof, each said micro-post having a post height that is about 15-20% of said channel height.
Liu is in the analogous art of DNA microarray detection (Abstract) and discloses a microfluidic channel with a height of 40 µm and a microdome array (Fig 7) with height of 20 µm (section 2.4) that function as DNA capture probes (Fig 19) with higher flow rates result in more mixing and higher capture rates (section 3.3 first paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a post height that is about 15-20% of the channel height by routine experimentation as Liu discloses that lower post to channel height ratios are capable of capturing DNA. See MPEP 2144.05 In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Allowable Subject Matter
Claims 24, 32, and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. US 20140030788 A1 discloses a microfluidic device with channels having an array of micro-posts evenly distributed and having generally cylindrical shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797